Title: To Benjamin Franklin from the Chevalier de la Gaudinay and Other Commission Seekers, 6 November 1779
From: La Gaudinay, ——, chevalier de
To: Franklin, Benjamin


During the winter of 1779 applications for commissions in the American army continue to arrive. The first letter, written on November 6 and printed below, is from a captain of volunteers on a French privateer who would like a more assured future in the form of a brevet in the American service.
The greater number of applications, however, come from soldiers in the Austrian or Prussian service who find their future military careers made uncertain by the Treaty of Teschen. The baron de Brady, a lieutenant in the Grenadiers of the Regiment of Fabris, writes in English on November 16, from Tabor, Bohemia. Having served His Imperial Majesty (Holy Roman Emperor Joseph II) for the past nine years, he has learned the languages of that country and applied himself to the art of fortification. The prospect of peace in Germany, however, requires this professional soldier to look for employment elsewhere; his sole wish now is to sacrifice his life for the government served by his brother, a captain in the American service. The regiment and proprietor under whom he serves will attest to his conduct.
On December 24 a Prussian captain, de Mayr, writes from a hotel at Paris. The son of a Prussian general “assez connu,” de Mayr has been in the military since childhood. He is in Paris now to pursue a lifelong desire to serve France but would consider his dream fulfilled if the representative of an ally such as Pennsylvania were to accept his service. Assured by Beaumarchais of a favorable reception, de Mayr relies on Franklin’s goodness of heart: “mon Coeur me dit que ce seroit faire injure à La bonté du votre, de ne pas attendre tout ce qu’il vous dira de faire en ma faveur.” Only then will he call on friends and acquaintances in high places, the comte de Poularscky (Pulawski) and the baron de Goltz, to write on his behalf.
On January 8 de Corail de Sainte-Foy writes from Toulouse on behalf of two brave officers in the service of the emperor. The officers, wanting to give Corail an excuse to meet Franklin, had sent their packets in care of him at Paris, but business has called him back to Toulouse, depriving him of meeting the man sought by Diogenes, the Cato of North America, a philosopher friend of humanity and defender of liberty oppressed.
The same day two officers, mentioning each other, write in German from Anspach. Major Gottlieb Christian von Weckherlin was first in the service of Württemberg, then of Prussia under Lieutenant-General von Saldern. At the end of the war he declined a pension. Judging the American cause glorious and honorable, he asks for his passage there in exchange for his future services. He will travel to Paris where von Saldern, his personal reference, will confirm his identity. Captain von Doppelmair is the grandson of Professor von Doppelmair whom Franklin knows. He speaks French and is thirty-six years old, like Weckherlin. He would like the rank of major, and free passage. If these conditions are accepted he will go with Weckherlin to Paris and show his commission to Franklin. He compliments the United States which to the astonishment of the world has broken the chains of bondage.
A governor of the royal military school at Colmar, M. Titot writes on January 18. He has cherished a desire to serve in the American army ever since the unhappy war divided England and its colonies. With the death of his parents he is no longer bound to this hemisphere and on the advice of a friend now in Boston, Titot asks for advice on how to proceed there himself. He hopes to find an advantageous place in the continental troops and after the war the means to subsist honestly. He has a keen desire to be noticed by Franklin’s compatriots and as soon as the spirit of independence and patriotism animates his zeal, “je me flatte de n’etre pas le dernier de ceux qui contribueront à la gloire de vos heros.” Originally from Montbéliard, at that time the domain of the duke of Württemberg, Titot has studied at several German universities, especially Tübingen. He is a man of letters, has never been a soldier, but has a strong constitution and an untiring zeal. He is twenty-five years old and therefore good for thirty campaigns. He has perhaps enough knowledge of mathematics and the other sciences to make use of them if need be. Titot hopes Franklin, if persuaded by this portrait, will tell him how to transport himself to America.
On January 20 Baudot, a lieutenant of the maréchausée or mounted constabulary, writes from Semur in Auxois to recommend a relative. The young man, about twenty-four years old, is the son of a chevalier de Saint-Louis and for the past seven and a half years has been an officer in the provincial regiments. He desires to serve and as these regiments are never used he hopes that Franklin can procure for him a commission for service in America. He would also like to know what salary he would receive, who would cover his travel expenses, and what he should take with him. Baudot would be much obliged if Franklin were to find the young man suitable.
Mourete, marquise de Montago, has met Franklin at Versailles, and on February 7 writes on behalf of Pierre Colomb, who is known also to Franklin. A major of dragoons in the service of the United States, Colomb would now like command of a company of chasseurs, dragoons, or cavalry. Failing that he requests a company from a Swiss regiment in the service of France, drawn from those already there or from the six thousand said to be arriving from Switzerland very soon. Franklin should speak with the prince de Montbarey to whom the marquise has already sent a memorandum recommending Colomb. She hopes for an answer so that she might know the effect of both the memorandum and the letter. In return she offers her own services “en tout ce que vous me jugerés cappable trop flattée de pouvoir vous etre utile a quelque chose.”
 
Monsieur,
a grand ville Se 6 novembre 1779
Depuis que la france Est Devenue Lalliée Des americains, jay toujours Eu Le plus grand desir de passer au Service Du congrés; Etant contrarié par La Langue que je desesperois dapprendre, jabandonné pour un temps ce proget, et au mois daoust 1778 je vins á nante dans le dessein de passer á St dominque, pour y Servir dans les legions, et passer de la en amerique ausitost que jeus trouvé une occasions favorable; mais Les anglais qui pour Lors faisoient les plus grands ravages Sur touts les batimens qui Sortoient de cette place, dont ils nen lesois passer aucun, Contraignirent Les armateurs de nen plus risquer; me voyant ainsi contrarie, jaccepté Le commendement des volontaires de la fregatte Lamericaine de grand ville, de 24 canons en batrie de 8 et huit de trois Sur le gaillar, jay fait Sur ce corsaire une campagne de Six mois, pedant la quelle nous avons pris treizes navires aux englais, je me Suis comporté de maniere a meriter Lestime et lamitié des officiers du bord, qui par le bon compte quils ont rendu de moy aux armateurs, monts remis Sur la fregatte le patriotte egalement de grand ville de 26 canons en baterie et douze Sur le gaillar, Et ont joins au Grade de capitaine des volontaires que javois Sur lamericaine, celui de premier Lieutenant du bord, mais touts Ses avantages ne peuvent combatre lenvie que jay dentrer au Service du congrés, je Sens quavec mes petittes connaissances et le zele de bien faire, je pourois reussir dans un pays ou Lon accorde quaux talens, mais monsieur nayant point Lhonneur de vous estre connus; je nay dautre reppondant á vous offrir que mes Sertificats de Service qui Sonts depposés dans les bureaux de la marine, que les nottes avantageuses que jy ay, au reste En 1754 jay apris la navigation et fait un voyage á terre neuve que lon exigoit pour que jentras dans la compagnie des indes, en 1755 je fut fait enseigne de la compagnie, en 56 jentrés au regiment de brissac actuellement vivarais, jay fait avec le dit regiment trois campagnes de guerre en almagne, avec le Sufrage de mes chefs en 1769 jay eté fait capitaine, des malheurs qui Sont notés Sur mes Sertificats monts mis dans le cas de quiter, Le ministre me promet de lavancement et au momens ou jay l’honneur de vous ecrire lon Sen occuppe, daigné vous faire informer de moy dans les bureaux de la marine, monsieur bretel Chef des colonies, est un de ceux qui prend mon avancement le plus a coeur, qui est porteur de mes Sertificats et nottes, mais jay une grace a vous demmander monsieur, Sest de ne point dire que je veux quiter le Service de france pour passer au vostre, Cela pouroit nuire á mon avancement, en cas que je ne vous fus pas agreable. Si daprés vous estre informé vous me trouvé digne de remplir quelque employ Soit dans vos troupes de terre, Soit Sur vos fregattes pour y commender des troupes ou volontaires La fregatte le patriotte ne partira pas avans un mois ou Six Semaines dicy ce temps jattendres vos ordres, je commence un peu a entendre lenglais, et je me fortifires de plus en plus, mais monsieur nayant point de fortune en france et me voulant toujours fixer a lamerique, jespere que Si vous agrées mes Services vous voudrés me revetir dun brevet qui massure une existance phisique dans ce pays, jespere ce dernier trait de vos bontés, et vous prie destre persuadé que je ne cesseres de men rendre digne, Jay lhonneur Destre avec un trés profond respect Monsieur Vostre trés humble et trés obeissant Serviteur
Le CHR. DE LA GaudinayCapitaine dinfanterie
 Notation: Gaudinay 6 Nov 79
